Ed. F. McFaddin, Associate Justice (dissenting). While I think that the Circuit Court judgment, as finally entered, probably accomplished substantial justice, nevertheless I am compelled to dissent, because: 1. I think it was error to admit oral evidence concerning the written contract. 2. I am convinced that the bond filed by Robinson was not such a tender as the law requires in tender cases. 3. I am also convinced that the judgment entered by the Court should not have been entered. It is not a" judgment'non obstante veredicto, but is a judgment construing what the Trial Judge thought the jury intended ■ to-.accomplish. It is my view that the- most' the. Trial Court could have done was to set aside the verdict and grant a new trial: the Judge could not enter a judgment of his own in the place of a judgment on the jury verdict.